IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


329 PROSPECT AVENUE CORPORATION :            No. 17 MAL 2020
                                :
                                :
           v.                   :            Petition for Allowance of Appeal from
                                :            the Order of the Commonwealth
                                :            Court
STATE COLLEGE BOROUGH ZONING    :
HEARING BOARD                   :
                                :
                                :
           v.                   :
                                :
                                :
STATE COLLEGE BOROUGH           :
                                :
                                :
PETITION OF: STATE COLLEGE      :
BOROUGH                         :


                                    ORDER



PER CURIAM

     AND NOW, this 23rd day of June, 2020, the Petition for Allowance of Appeal is

DENIED.